Citation Nr: 1021459	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-11 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for irritable bowel 
syndrome.

2. Entitlement to service connection for a left elbow 
disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for bilateral shin 
splints.

5. Entitlement to service connection for migraine headaches.
 
6. Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Decatur, Georgia.  Jurisdiction of the appeal 
was subsequently transferred to the Muskogee, Oklahoma RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board sees that the Veteran's April 2006 substantive 
appeal includes a statement that she would like to have the 
opportunity to meet with the Board to discuss her case.  The 
Board construes this statement as a hearing request.  A 
hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2009).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2009).  Therefore, the Board cannot decide 
the appeal until the Veteran has been afforded a hearing.  
This hearing must be scheduled at the RO level, and thus, a 
remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 
20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
personal hearing before a VLJ, sitting at 
the RO or at her discretion, via video-
conference, at the earliest available 
opportunity.  The RO should notify the 
Veteran of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2009).  A copy of this 
notification should be associated with the 
claims file.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


